Citation Nr: 0635246	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
myositis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1967 until July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

Since the time of the September 1996 rating action, the 
claims folder has been transferred to the RO in Montgomery, 
Alabama.

Subsequent to certification to the Board, the veteran 
submitted additional evidence in support of his claim.  Such 
evidence was not accompanied by a waiver of Agency of 
Original Jurisdiction (AOJ) consideration.  However, the 
submission is an exact duplicate of an earlier communication 
received by the RO in June 2005, prior to the last 
supplemental statement of the case.  Therefore, the evidence 
has already been considered by the AOJ and, as a consequence, 
the Board may proceed with appellate review at this time.

It is also noted that, in a November 2003 communication, the 
veteran appears to raise a claim of entitlement to service 
connection for degenerative disc disease as secondary to his 
lumbosacral myositis.  Additionally, in correspondence dated 
in March 2005, he also raised a claim of entitlement to total 
disability rating based on individual unemployability (TDIU).  
These issues have not yet been adjudicated.  As such, the 
Board refers the matters back to the RO for appropriate 
action.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
lumbosacral myositis has been productive of complaints of low 
back pain; objectively, the evidence reveals paraspinal 
muscle spasm and not more than moderate limitation of motion 
attributable to the myositis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of not more 
than 20 percent for lumbosacral myositis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5092-5021 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter discussed above did not inform the 
veteran of the laws pertaining to disability ratings or 
effective dates.  Rather, such information was provided in a 
May 2006 supplemental statement of the case.  In any event, 
it is noted that the instant decision grants the veteran an 
increased rating claim of 20 percent for his lumbosacral 
myositis.  A subsequent rating action will be issued by the 
RO to implement this award.  As the veteran is free to appeal 
that determination regarding the effective date assigned, he 
is not prejudiced by the absence of notice that strictly 
complies with Dingess.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran's claim of entitlement to an increased rating for 
his service-connected lumbosacral myositis was received on 
July 11, 1996.  Throughout the rating period on appeal, the 
veteran is assigned a 10 percent evaluation.  He contends 
that an increased rating is warranted.  

In evaluating the veteran's service-connected lumbosacral 
myositis, it is important to note that the veteran has other 
disabilities of the spine for which service connection is not 
in effect.  Specifically, the evidence of record reveals that 
he has degenerative disc disease.  Again, that disability has 
not been adjudicated a service-connected disability.  
Therefore, to the extent that symptomatology is attributed 
solely to that condition, it is not for consideration in the 
increased rating claim.  Where the evidence indicates lumbar 
symptoms without specifically attributing them to either the 
nonservice-connected or service-connected disability, such 
symptoms will be treated as though they stemmed from the 
lumbar myositis disability on appeal.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence that does so).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

The Board will first evaluate the veteran's lumbar myositis 
under the schedular criteria in effect prior to September 23, 
2002.  In this regard, the veteran was initially rated 
pursuant to Diagnostic Code 5292-5021.  

Diagnostic Code 5021 instructs the rater to evaluate myositis 
based on limitation of motion of the part affected.  
Limitation of lumbar motion is addressed under Diagnostic 
Code 5292.  Under that Code section, a 10 percent rating is 
warranted for slight limitation of motion.  Where the 
evidence reveals moderate limitation of motion, the next-
higher 20 percent rating is warranted.  

After reviewing the competent evidence of record, the Board 
finds support for a 20 percent evaluation throughout the 
rating period on appeal.  Indeed, upon VA examination in 
August 1996, the veteran had forward flexion of the lumbar 
spine to 65 degrees.  He had backward extension to 15 
degrees, right and left lateral flexion to 20 degrees and 
right and left rotation to 35 degrees.  

Upon subsequent examination in February 2000, the veteran had 
lumbar flexion to 50 degrees, with pain beginning at 40 
degrees.  He had extension to 20 degrees, with pain beginning 
at 15 degrees.  He had bilateral lateral flexion to 20 
degrees, with pain beginning at 15 degrees.  Finally, he had 
bilateral lateral rotation to 25 degrees, with pain beginning 
at 15 degrees.  

The above findings are indicative of moderately limited 
lumbar motion.  In reaching this conclusion, the Board has 
appropriately considered additional functional limitation due 
to factors such as weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, the August 
1996 VA examination indicated exquisite pain with all 
movements of the lumbar spine.  Moreover, the February 2000 
VA examination noted complaints of pain with prolonged 
walking, standing and bending.  Objective examination at that 
time also revealed mild tenderness over the bilateral lower 
paraspinals and the left lower paraspinals, which were in 
spasm.  It was noted that the veteran walked with a cane and 
that he took Tylenol # 3 for pain.  He also took Flexeril.  
Additionally, the veteran reported flare ups lasting one week 
in duration.  He stated that he could not really do anything 
during such flare ups.  In general, running, jumping and 
prolonged walking aggravated his low back pain.  As a result, 
he stated that he was unable to play with his kids.  VA and 
private clinical records also reflected complaints of low 
back pain and muscle spasm.  For example, a June 2001 
treatment report written by Dr. Gillett indicated complaints 
of excruciating back pain with prolonged standing.  At that 
time, the veteran walked with difficulty with a cane.  

In determining that a 20 percent rating is warranted, the 
Board acknowledges the VA examiner's finding in August 1996 
that the veteran's herniated nucleus pulposus and lumbar 
radiculopathy were not due to his service-connected lumbar 
paravertebral myositis.  However, the basis for an increased 
rating here is limitation of motion, without regard for 
radicular symptomatology.  As the examiner did not state that 
the limited motion was attributed to the non-service 
connected disability, it is appropriately considered in 
allowing the next-higher rating.  

While the evidence of record supports a 20 percent evaluation 
for the veteran's lumbosacral myositis under Diagnostic Code 
5292, a rating in excess of this amount is not justified.  
Indeed, while the reports of treatment and examination reveal 
complaints of pain, such have already been contemplated in 
the award of a 20 percent rating.  The evidence does not 
reveal additional limitation of function such as to enable a 
finding that the veteran's disability picture is analogous to 
a 40 percent rating for severe limitation of lumbar motion 
under Diagnostic Code 5292.  In this vein, the Board 
recognizes that VA examination in August 2002 revealed lumbar 
flexion to 25 degrees.  At that time, the veteran had 
extension to 0 degrees, left lateral bending to 25 degrees 
and right lateral bending to 10 degrees.  He also had left 
lateral rotation to 45 degrees and right lateral rotation to 
50 degrees.  That examination also showed significant 
fatigability, mild incoordination and weakened movement, as 
well as significant loss of motion secondary to pain.  
However, the VA examiner at that time explicitly stated that 
a major portion of such findings were attributable to the 
veteran's nonservice-connected degenerative disk disease.  
The veteran did have persistent lumbar spasm, which 
contributed to his overall disability picture in a mild to 
moderate degree.  Thus, even when considering factors such as 
pain, weakness, fatigability and incoordination, the 
veteran's lumbosacral myositis was not found to cause more 
than moderate disability, consistent with a 20 percent 
evaluation under Diagnostic Code 5292.  

The Board has also considered whether any alternate 
Diagnostic codes, as in effect prior to September 23, 2002, 
afford a rating in excess of 20 percent for the veteran's 
lumbosacral myositis.  In this regard, the Board calls 
attention to Diagnostic Code 5295, pertaining to lumbosacral 
strain.  Under that Code section, a 20 percent rating is 
warranted where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  To be entitled to the next-higher 40 
percent evaluation under that Code section, the evidence must 
demonstrate severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In the present case, there is objective evidence of muscle 
spasms.  Indeed, this was noted in a June 1996 VA medical 
certificate.  Additionally, the August 1996 VA examination 
revealed severe lumbosacral paravertebral muscle spasms.  
Upon subsequent examination in February 2000, the left lower 
paraspinals were in spasm.  It was noted that x-rays showed a 
loss of normal lumbar curvature, suggesting muscle spasms.  
Finally, VA examination in August 2002 appeared to reveal 
increased paraspinal spasm in the left paraspinal lumbar 
area.  

The Board determines that the findings described above are 
consistent with 
a 20 percent evaluation and the criteria for a 40 percent 
rating under Diagnostic Code 5295 have not been satisfied.  
Indeed, the evidence fails to demonstrate
symptoms such as a listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  

The Board has also contemplated whether any other alternate 
Diagnostic Codes might serve as a basis for an increased 
rating here.  In this regard, it is noted that the veteran's 
disc disease is not service-connected, precluding 
consideration of Diagnostic Code 5293, for intervertebral 
disc syndrome.  Further, as there is no demonstration of 
ankylosis, Diagnostic Codes 5286 and 5289 do not apply.  
There are no other relevant Diagnostic Codes.  

In sum, the evidence of record supports a 20 percent 
evaluation under the rating criteria in effect prior to 
September 23, 2002.  There is no basis for an evaluation in 
excess of that amount.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  However, the veteran's disc disease and 
associated neurologic symptomatology are not a component of, 
and have been explicitly distinguished from, the service-
connected lumbosacral myositis.  Under such circumstances, 
evaluation under 5293 is not called for at this time.  Thus, 
for the period from September 23, 2002, until September 26, 
2003, evaluation of the veteran's lumbosacral myositis 
continues under the Diagnostic Codes already discussed.  

The competent evidence during the period in question 
continues to reflect complaints of low back pain.  For 
example, sharp low back pain was reported in a June 2003 VA 
progress note.  He rated his pain as a 7 out of 10.  

Despite the pain complaints noted above, the competent 
evidence fails to demonstrate that such pain caused 
additional functional loss such as to allow for a finding 
that the veteran's disability picture was analogous to a 40 
percent rating for severe limitation of lumbar motion.  
Indeed, while a June 2003 VA outpatient treatment record 
indicates decreased range of lumbar motion, no specific 
ranges of motion are provided.  No other records during the 
period in question contain such information.  Thus, from 
September 23, 2002 until September 26, 2003, there is no 
basis for concluding that the veteran has severe limitation 
of motion or disability comparable therewith.  Moreover, 
while VA clinical records dated in June 2003 indicate muscle 
spasms, the evidence does not reveal severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion such as to warrant a 40 percent rating under 
Diagnostic Code 5295.  As previously discussed, no other 
Diagnostic Codes are applicable here.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5242 for degenerative arthritis of the spine; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

VA outpatient treatment records dated in December 2003 show 
complaints of low back pain and indicate muscle spasms.  The 
veteran rated such pain as an 8 out of 10 in intensity.  
Subsequent VA records dated in January 2004 and February 2004 
also reference low back pain.  One such report, dated in 
January 2004, contained objective findings of tenderness at 
L5-S1.  Furthermore, private treatment records dated in May 
2004 and November 2004 show complaints of back pain 
characterized as stabbing in nature.  However, none of these 
records contain specific range of motion findings.  Thus, 
even considering the veteran's pain, there is no basis for 
concluding that the veteran's disability picture is most 
nearly approximated by the next-higher 40 percent evaluation 
under the general rating formula for diseases and injuries of 
the spine.  Moreover, because the outpatient treatment 
reports since the time of the veteran's last VA examination 
do not appear to indicate an increase in the veteran's 
overall symptomatology, and because the veteran has not 
asserted that his disability picture has worsened since that 
time, an additional VA examination is not found to be 
necessary.

In conclusion, the veteran's lumbosacral myositis warrants a 
20 percent rating throughout the rating period on appeal.  
There is no basis for a rating in excess of this amount, 
either based on the old or new version of the rating 
schedule.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

A 20 percent rating for lumbosacral myositis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


